UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.001-33016 EAGLE ROCK ENERGY PARTNERS, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 68-0629883 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1415 Louisiana Street, Suite 2700 Houston, Texas 77002 (Address of principal executive offices, including zip code) (281) 408-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller Reporting Company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The issuer had 55,926,989 common units outstanding as of May 3, 2010. EAGLE ROCK ENERGY PARTNERS, L.P. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 2 Unaudited Condensed Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 3 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 5 Unaudited Condensed Consolidated Statements of Members’ Equity for the three months ended March 31, 2010 and 2009 6 Notes to the Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION Item 1. Legal Proceedings 42 Item1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Reserved 42 Item 5. Other Information 43 Item 6. Exhibits 43 1 Table of Contents PART I. FINANCIAL INFORMATION Item1. Financial Statements. EAGLE ROCK ENERGY PARTNERS, L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS ($ in thousands) March 31, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable(1) Risk management assets Prepayments and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT— Net INTANGIBLE ASSETS— Net DEFERRED TAX ASSET RISK MANAGEMENT ASSETS OTHER ASSETS TOTAL $ $ LIABILITIES AND MEMBERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Due to affiliate Accrued liabilities Taxes payable Risk management liabilities Total current liabilities LONG-TERM DEBT ASSET RETIREMENT OBLIGATIONS DEFERRED TAX LIABILITY RISK MANAGEMENT LIABILITIES OTHER LONG TERM LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 12) MEMBERS’ EQUITY: Common Unitholders(2) Subordinated Unitholders(3) General Partner(4) ) ) Total members’ equity TOTAL $ $ Net of allowable for bad debt of $5,005 as of March 31, 2010 and $4,818 as of December 31, 2009. 54,203,471 units were issued and outstanding as of March 31, 2010 and December 31, 2009.These amounts do not include unvested restricted common units granted under the Partnership’s long-term incentive plan of 1,379,961 and 1,371,019 as of March 31, 2010 and December 31, 2009, respectively. 20,691,495 units were issued and outstanding as of March 31, 2010 and December 31, 2009. 844,551 units were issued and outstanding as of March 31, 2010 and December 31, 2009. See notes to unaudited condensed consolidated financial statements. 2 Table of Contents EAGLE ROCK ENERGY PARTNERS, L.P. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS ($ in thousands) Three Months Ended March31, REVENUE: Natural gas, natural gas liquids, oil, condensate and sulfur sales $ $ Gathering, compression, processing and treating fees Minerals and royalty income Commodity risk management gains Other revenue 36 42 Total revenue COSTS AND EXPENSES: Cost of natural gas and natural gas liquids Operations and maintenance Taxes other than income General and administrative Impairment - Depreciation, depletion and amortization Total costs and expenses OPERATINGINCOME OTHER INCOME (EXPENSE): Interest income 2 32 Other income Interest expense, net ) ) Interest rate risk management losses ) ) Other expense ) ) Total other income (expense) ) ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) INCOME TAX (BENEFIT) PROVISION ) INCOME (LOSS) FROM CONTINUING OPERATIONS ) DISCONTINUED OPERATIONS 28 NET INCOME (LOSS) $ $ ) See notes to unaudited condensed consolidated financial statements. 3 Table of Contents EAGLE ROCK ENERGY PARTNERS, L.P. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (continued) (In thousands, except per unit amounts) Three Months Ended March31, NET INCOME (LOSS) PER COMMON UNIT— BASIC: Basic and diluted: Income (loss) from continuing operations per unit Common units $ $ ) Subordinated units $ $ ) General partner units $ $ ) Discontinued operations per unit Common units $
